Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to June 11, 2019.  Note there may be a typo in claim 1(g).  Grape is also known as Vitis vinifera and dragon berry as pitaya.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a number of naturally occurring products.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally 
In this case, all the claimed components are found in nature in the same form.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to a composition and not a practical application. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, none of the components are markedly changed from what occurs in nature.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rich.
Rich (Canadian J Ophthalmology) entitled "Natural Compounds:  Evidence for a Protective Role in Eye Disease" teaches in the abstract, treating glaucoma with various natural compounds.  On page 426 alpha lipoic acid and vitamins are described.  On page 427 citicoline and coenzyme Q10, on page 428 curcumin, on page 429 ginkgo extract, on page 430 grape seed extract, green tea extract, lutein and zeathanthin and vitamins are described.  On page 431 N-acetyl cysteine and quercetin are listed.  On page 432 taurine is described in a composition.
All the features of claim 1 are taught by Rich for the same function as claimed.

Claims 1-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for glaucoma, does not reasonably provide enablement for "a disease".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In claim 1 the terms "a disease" lack enablement as it would require one of ordinary skill in this art undue experimentation to determine which such disease would work in the instant invention.
The entire scope of the claims has not been enabled because:
1. Quantity of experimentation necessary would be undue because of the large proportion of inoperative diseases claimed.  To include subject that "have a disease" would not be limiting the subject pool significantly.
2. Amount of direction or guidance presented is insufficient to predict which diseases encompassed by the claims would work.  Only a single disorder, glaucoma, is considered in the specification.
3. Presence of working examples are only for a single specific disorder, glaucoma, and extension to other disorders has not been specifically taught or suggested.
4. The nature of the invention is complex and unpredictable.
5. State of the prior art indicates that most related diseases are not effective for the claimed functions.
6. Level of predictability of the art is very unpredictable.
7. Breadth of the claims encompasses an innumerable number of diseases.
8. The level of one of ordinary skill in this art is variable.




	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present specification teaches in Tables 1 and 5 compositions with wide ranges of amounts of each component.  In Table 2 a composition was administered to subjects with results shown.  However, the specification does not provide written description of 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 "bitter blocker 10002185" is not a term of art and is not defined in the specification.  If this is a trademarked name it is improper in claims.  What the substance may be is not seen as described.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (2014/0017219) teaches neuroprotective compositions.
Morbidelli (Molecules) entitled "Use of Nutraceuticals in Angiogenesis Dependent Disorders" teaches on page 4 Table 1 last entry, a study of agents for treating glaucoma that includes alpha lipoic acid, citicoline, coenzyme Q10, Ginkgo biloba extract, grape seed extract, N-acetyl cysteine, curcumin, green tea extract, bilberry extract. Other studies for vision list vitamins and additional components.
Antonio (Current Neuropharmacology) entitled "Rational Basis for Nutraceuticals in the Treatment of Glaucoma" teaches on page 1005, vitamins have been shown to be helpful in treating glaucoma.  On page 1006 coenzyme Q10, flavonoids, quercetin, re wine exert benefits.  On page 1007 green tea extracts and gingko extracts are described as well as citicoline and taurine.  On page 1008 alpha lipoic acid and on page 1009 curcumin are also listed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655